18‐2307 
     Mordy’s v. Amazon Services LLC 
                                                                                             
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
            At a stated term of the United States Court of Appeals for the Second Circuit, 
     held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
     of New York, on the 28th day of February, two thousand nineteen. 
      
     PRESENT:   
                   AMALYA L. KEARSE, 
                   JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                          Circuit Judges.   
     _____________________________________ 
                                                           
     MORDY’S APPLIANCE REPAIR SERVICE 
     LLC, 
      
            Plaintiff–Appellant, 
      
            ‐v.‐                                                       18‐2307 
                                                                
     AMAZON SERVICES LLC,   
      
            Defendant‐Appellee. 
     __________________________________ 
FOR PLAINTIFF‐APPELLANT:                Mark Schlachet, Law Offices of Mark 
                                        Schlachet, Cleveland, OH.   
 
FOR DEFENDANT–APPELLEE:                 John E. Schmidtlein, Jonathan B. Pitt, Williams 
                                        & Connolly LLP, Washington, DC. 
                                                             
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Castel, J.). 
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   
        
       Mordy’s Appliance Repair Service LLC (“Mordy’s”) is an appliance repair 
company that alleges it has a business plan to sell appliance parts on 
Amazon.com, the website operated by the defendant, Amazon Services LLC 
(“Amazon”).    Mordy’s does not currently sell anything on Amazon.com; rather, 
Mordy’s alleges that it was prevented from opening an online store on 
Amazon.com because of Amazon’s anticompetitive treatment of disfavored 
sellers.    The United States District Court for the Southern District of New York 
(Castel, J.) dismissed the complaint, concluding that Mordy’s lacked standing 
because it failed to allege an injury‐in‐fact.    We assume the parties’ familiarity 
with the underlying facts, procedural history, and issues presented for review.   

       “The existence of standing is a question of law that we review de novo.”   
Shain v. Ellison, 356 F.3d 211, 214 (2d Cir. 2004).    The “irreducible constitutional 
minimum of standing” requires that “the plaintiff must have suffered an injury 
in fact‐‐an invasion of a legally protected interest which is (a) concrete and 
particularized, and (b) actual or imminent, not conjectural or hypothetical.” 
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal citations, 
footnote, and quotation marks omitted).         

       Mordy’s concedes that it is free to open a store on Amazon.com, and that it 
is a “virtual certainty” that Amazon would have accepted Mordy’s as a 
third‐party seller if Mordy’s had signed Amazon’s standard Business Services 
Agreement (“BSA”).    App’x 27.    Mordy’s also concedes that, since it has never 
offered any products for sale on Amazon.com, it has not suffered an injury from 


                                           2 
Amazon’s alleged anticompetitive conduct as an actual competitor in the 
marketplace.    Mordy’s claims an injury‐in‐fact because it is a potential 
competitor that was prevented from entering the marketplace by Amazon’s 
anticompetitive conduct.    Mordy’s alleges that the BSA permits Amazon to take 
down products from third‐party stores in its “sole discretion,” App’x 18, and that 
Amazon unilaterally removes sellers from its website based on unsubstantiated 
and false complaints that the sellers are offering counterfeit products, allegedly 
as part of an anticompetitive scheme to prop up sales for its own products and 
for products of favored sellers.   

       As the district court properly concluded, this “hypothetical future 
harm . . . upon which Mordy’s Appliance based its decision to refrain from 
[signing the BSA] and selling its unspecified products on Amazon.com is far 
from a ‘certainly impending’ harm.”    App’x 13.    Mordy’s references a handful 
of third‐party sellers whose stores were allegedly wrongfully closed by Amazon, 
but Mordy’s has not alleged that it intends to sell any of the products or brands 
that have been targeted; nor has it alleged any other concrete, non‐speculative 
reason to suspect that its store would be subject to false reports of counterfeit 
products, or that Amazon would wrongfully act on those false reports.    These 
allegations of potential, future harm are too speculative to confer standing.    See 
Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416 (2013) (“[A plaintiff] cannot 
manufacture standing merely by inflicting harm on [itself] based on [its] fears of 
hypothetical harm that is not certainly impending.”); Lujan, 504 U.S. at 564 n.2 
(no injury‐in‐fact where “the plaintiff alleges only an injury at some indefinite 
future time, and the acts necessary to make the injury happen are at least partly 
within the plaintiff’s own control”).     

     Mordy’s also argues that Amazon prevented it from joining the 
marketplace by rejecting a change to the BSA, proposed by Mordy’s in a letter to 
Amazon when it was contemplating joining the marketplace:   

             Will Amazon agree with me to allow my listings to remain listed 
             unless and until, which would never happen, a complaining seller or 
             purchaser proves, and Amazon examines my product in Amazon’s 
             own fulfillment center, that a product held under my account is 
             really illegal, which would never happen? 

App’x 28.    Mordy’s alleges that Amazon’s failure to respond to this proposal 

                                          3 
“raises an inference of conspiratorial anticompetitive conduct,” Appellant’s Br. 
18 (internal quotation marks omitted), because Amazon would have provided a 
“good faith response” if it had a non‐anticompetitive reason for rejecting the 
request, Appellant’s Reply Br. 3.    This argument lacks plausibility: there are 
innocent reasons why Amazon may have failed to respond to a unilateral 
demand to add undertakings to its standard contract.    Moreover, as discussed 
above, any threat of wrongful takedowns was too conjectural to support an 
assertion that Mordy’s was prevented from entering the marketplace because 
Amazon did not respond.     

       Mordy’s has failed to demonstrate that it suffered an injury‐in‐fact as a 
result of Amazon’s allegedly anticompetitive conduct.     

       We have considered the plaintiff’s remaining arguments and find them to 
be without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                          FOR THE COURT:   
                          Catherine O’Hagan Wolfe, Clerk of Court 




                                         4